DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1 and 3-20 are examined. Claim 2 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claims 2-20 which depend from claim 1, it is unclear how the limitation in claim 1, “a turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is in the range of from 1800K to 2100K at an inlet to a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes,” limits the structure of the apparatus, i.e., the gas turbine engine, for the following reasons. First, in ¶108 of the published version of the U.S. The maximum power condition may be the maximum power condition at which the engine is certified, and may represent the maximum temperature at that location during operation of the engine. Such a condition is commonly referred to as a "red-line" condition.” However, the maximum power condition at which the engine is certified is not an “absolute maximum” rather it is some arbitrary value below an absolute maximum at which the engine can operate for some period of time without risking catastrophic failure. Thus, maximum power condition is a relative term. The arbitrary value that is selected depends on the agency that has certified the engine, which is not specified. Furthermore, the standard that is selected is not fixed and can change overtime at the purview of the agency that has defined the max power condition. Thus, for this first reason, the “maximum power condition” is unclear and the meets and bounds of claims can’t be determined. Claim 16, which refers to “a maximum power condition” is also rejected for this reason.
The term "maximum power condition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant argues in the Remarks of April 19, 2021, that for a given engine, which is certified for a specific aircraft, the thrust at maximum power and cruise conditions are substantially constant and stable over the life of the engine and these are conditions that are defined and well-understood by those of skill of the art. First, these appear to be arguments of counsel without any support in the record. Second, as Applicant points out, the certification depends on the specific aircraft. However, the claims or the specification don’t discuss a specific aircraft used in the certification or the certification standard that is applied. Further, Applicant doesn’t address that certification standards can 
Second, the temperatures in the gas turbine engine, such as the turbine entry temperature, evolve over time as the engine wears out and the engine becomes less efficient. This fact is supported in Fehrm, “Fundamentals of airliner performance, Part: 6; the engine,” which recites on page 12, “The low pressure turbine also houses the Exhaust Gas Temperature (EGT) probe part way into the LPT. EGT temperature is an important health monitoring tool for Turbofans. EGT gives a good indication of the wear state (erosion, deposits) of the whole turbine section. There is an EGT temperature level for a new engine and this temperature then gradually rises as wear and tear makes the engine less efficient. The FADEC then commands more fuel to be injected to achieve the commanded thrust, something that raises the EGT. At maximum allowed EGT level, the engine must be taken off wing for partial overhaul, often called performance restoration, where some of the core components are changed or if the cycle limits of the engine is reached for complete overhaul where most rotating parts of the engine is changed.” 
The EGT is directly related to the turbine entry temperature such that a higher EGT is an indication of a higher turbine entry temperature. Therefore, as the EGT changes as a function of time as the engine wears out, the turbine entry temperature will change as well. Thus, the turbine entry temperature at the maximum power condition will change over time depending on the wear state of the engine, which is a function of the operational history of the engine. The claims or the specification don’t define the operational history of the engine at which the maximum power conditions and the turbine entry temperatures are determined. Hence, for this second reason, the limitation is unclear and the meets and bounds of the claims can’t be determined. Claim 16, which refers to “a maximum power condition” is also rejected for this reason.
Typical EGT margins for new our overhauled engines to maximum allowed are 75-100°C for lower rated engines in a series and 50-70°C for the highest rated variant (EGT is typically given and shown in °C). For highly rated engines in a series (like the CFM56-7B27 for 737-900ER with 27klbf thrust), the 50°C margin can be consumed in less than 10k cycles whereas a lower rated engine like the CFM56-7B26 with 26klbf and a 80°C margin could stay on wing until the best part of 20,000 cycles, all depending on aircraft usage and working conditions.” This indicates temperature changes of 50 to 80 degrees C for the EGT depending on how many cycles the engine goes through after which the engine will be overhauled, which is much greater than Applicant has argued. The EGT and the TET are directly linked by the gas equations governing the engine. Thus, if the EGT is changing by these amounts, the TET will be changing these amounts as well. Hence, Applicant’s arguments are found unpersuasive.
Third, a temperature that is measured within a gas turbine engine isn’t necessarily an indication that a first engine is structurally different from a second engine. For example, the temperatures within an engine can be changed by changing the energy content of the fuel without changing the structure of the engine. A change in the energy content of the fuel changes the conditions at which maximum power is generated and the associated temperature that occur within the engine at the maximum power condition, such as the turbine entry temperature. Thus, an engine may or may not meet the conditions of the claim depending on the fuel that is selected for the engine. However, the fuel type and its energy content that is used in the engine at the max 
Applicant argues that gas turbines are designed to operate with specific fuels and certified with specific fuels. However, the claims or the specification don’t specify what fuel is being used and what fuel were used to certify the engine. Applicant argues that these are known certification conditions and would be well known to one of skill in art. However, these certification conditions are not defined in the claims or the specification and as Applicant has pointed out they depend on a specific aircraft configuration. 
Further, using the fuel, Examiner is pointing out just one example of how a temperature change in the engine is not necessarily an indication of a structurally change in the engine. There are many operational factors that can lead to temperature changes in the engine without changing the structure of the engine. For example, the temperature of the air entering the engine affects all the temperatures throughout the engine. Wemmings teaches (cited below in rejection of claim 20), on pages 9 and 10, “as ambient temperature increases, the temperatures in the hot section of the engine increase. To avoid damage to the engine the maximum temperatures must be limited because of material limitations. This means that at high ambient temperatures, the MTO (maximum take-off) rating thrust drops off. The consequence of the reduced thrust is that the aircraft might be forced to leave payload behind in order to take off safely at hot days.” Hence, for the same engine, the temperatures and thrust in the engine at maximum take-off conditions will change depending on the ambient conditions.
MPEP 2173.05(g) provides, “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” For the reasons described above, it is asserted that the recitation “a turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is in the range of from 1800K to 2100K at an inlet to a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes,” doesn’t provide a clear cut indication of the scope of the subject matter covered by the claim, doesn’t provide well-defined boundaries of the invention and one of ordinary skill of the art would not know from the claim terms what structures are encompassed by the claim.
Claim 1 includes the limitation “at cruise conditions, the cooling to bypass flow efficiency ratio is in a range from between .005 and .02” (Claims 2-20 depend from claim 1.) It is unclear how “cruise conditions” limit the claim. Paragraphs 130-132 of the U.S. Publication of the application discuss cruise conditions. For example, paragraph 130 discloses, “cruise conditions have the conventional meaning and would be readily understood by the skilled person. Thus, for a given gas turbine engine for an aircraft, the skilled person would immediately recognize cruise conditions to mean the operating point of the engine at mid-cruise of a given mission (which may be referred to in the industry as the "economic mission") of an aircraft to which the gas turbine engine is designed to be attached.” Thus, as defined in the 
Second, the cooling to bypass flow efficiency is a ratio of the mass flow rate used for cooling the turbine to a mass flow rate through the bypass of engine at cruise conditions. It is not clear in what sense this ratio limits the structure of the claimed engine, such as the geometry of the engine or materials employed in the engine. As one example, it is unclear what is structurally different between a first engine having, at cruise conditions, the cooling to bypass flow efficiency ratio of 0.02, which is in the claimed range versus a second engine having, at cruise conditions, the cooling to bypass flow efficiency ratio of 0.019, which is outside of the claimed range. Thus, for this second reason, the meets and bounds of the claim can’t be determined.
Applicant argues that cruise conditions are substantially constant and stable over the life of the engine and these are conditions that are defined and well-understood by those of skill of the art, and engines are designed based on these known and set conditions. However, Applicant’s own definition defines cruise conditions as, “the operating point of the engine at mid-cruise of a given mission of an aircraft to which the gas turbine engine is designed to be attached.” This implies the cruise-conditions will change depending on the given mission, i.e., mission to mission, and from aircraft to aircraft. However, neither the claims nor specification define the mission nor the aircraft performing the mission. Hence, for the reasons described above, it is Examiner assertion that the identified limitation “at cruise conditions, the cooling to bypass flow efficiency ratio is in a range from between .005 and .02,” doesn’t provide a clear cut indication 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8, 9, 11, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275).
Regarding claims 1, 3 and 4, Miller teaches a gas turbine engine (10, Fig. 1) for an aircraft (¶17) comprising: an engine core (16) comprising: a turbine (28,30), a combustor (26), and a compressor (22,24), the turbine comprising a first turbine (30) and a second turbine (28) and the compressor comprising a first compressor (22) and a second compressor (24); a first core shaft (36) connecting the first turbine to the first compressor (Fig. 1); a second core shaft (34) 
In Miller, there is a temperature between the air cooled stator vanes (68A) and an inlet to a most axially upstream turbine rotor (70A). However, Miller specifies a turbine entry temperature upstream of the air cooled stator vanes. In ¶34, Miller teaches the compress exit temperature is between 1200 and 2000 Rankine. In ¶35, the turbine entry temperature is 1.88x 
Nevertheless, Miller doesn’t explicitly teach the temperature between the inlet of a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes. However, Miller teaches this temperature has to be maintained below a safe value in accordance with the maximum operating temperature of the most axially upstream turbine rotor (¶33). The temperature between at the inlet of a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes is recognized as a result effective variable which achieves a recognized result. In this case, the recognized result is maintaining the temperature between at the inlet of a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes such that the temperature limits of the material selected for the most axially upstream turbine rotor are not exceeded. 
Therefore, since the general conditions of the claim, i.e., that there is a temperature between the inlet of a most axially upstream turbine rotor and downstream of an air cooled row of stator vanes is disclosed in the prior art by Miller, it is not inventive to discover the optimum temperature by routine experimentation (In Re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 
Miller doesn’t explicitly teach, at cruise conditions, the cooling to bypass efficiency ratio is in the range of from between 0.005 and 0.02 (Claim 1), the cooling to bypass efficiency ratio is in the range of from between 0.006 and 0.01 (Claim 3) or the cooling to bypass efficiency ratio is in the range of from between 0.007 and 0.013 (Claim 4). 
Oates teaches formulas for characterizing and optimizing the performance of Turbofan engines (pp. 231-275). These formulas are for any operating condition of an engine coupled to an aircraft including cruise conditions during flight. Examiner has interpreted cruise conditions as encompassing any operating condition of the engine in flight. In particular, on pages 253-255, eqs. 7.88-7.93, Oates teaches the effects of bleed air taken from the compressor on the turbine performance. The bleed air is characterized by ε1+ ε2, where a total of the sum of ε1+ ε2 is equal to a ratio of the coolant mass flow to the mass flow through the engine core. The cooling to bypass flow ratio efficiency ratio is (ε1+ ε2)/ (bypass flow ratio). On page 275, Oates teaches an example of the (ε1+ ε2) =.1. On page 253, Fig. 7.11, Oates teaches a bypass flow ratio of 10. Hence, Oates teaches a cooling to bypass flow ratio efficiency of .01.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller to have a cooling to bypass flow ratio efficiency of .01, as taught by Oates, in order to improve the engine efficiency by minimizing the required cooling airflow as taught by Miller (¶4). 

	Applicant has argued that the Oates describes a textbook problem and Oates doesn’t say whether or why these values should be used on a real engine. Examiner doesn’t find this argument persuasive. Oates describes the governing equations for a generic high bypass turbofan engine and then an illustrative example for a typical engine of its time. These engines are as real as the engines described in Applicant’s disclosure. The purpose of a textbook is to inform those of ordinary skill in the art how such engines operate via illustrative examples. There is no requirement in the MPEP that says to use a value disclosed in a reference has to be a teaching as to why the value was selected.
Regarding claim 5, Miller in view of Oates teaches the invention as claimed and discussed above and Miller further teaches the second turbine comprises at least one ceramic matrix composite component (¶37).
Regarding claim 8, Miller in view of Oates teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of stator vanes (68A, 68B); and a most axially upstream row of stator vanes are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 9, Miller in view of Oates teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least one row of rotor blades (70A, 70B); and the most axially upstream row of rotor blades are metallic (¶40) or ceramic matrix composite (¶37).
Regarding claim 11, Miller in view of Oates teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of stator vanes (68A, 68B); and the second most axially upstream row of stator vanes (68B) vanes comprise a ceramic matrix composite (¶38).
Regarding claim 12, Miller teaches the invention as claimed and discussed above and Miller further teaches the turbine comprises at least two rows of stator vanes (68A, 68B); and the second most axially upstream row of stator vanes (68B) vanes comprise a ceramic matrix composite (¶38).
Regarding claim 16, Miller in view of Oates teaches the invention as claimed and discussed above.  Miller doesn’t explicitly teach the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor of the gas turbine engine, at least 1850K, 1900K, 1950K or 2000 K (Maximum power conditions were discussed above for claim 1). However, Miller teaches this temperature has to be maintained below a safe value in accordance with the maximum operating temperature of the most axially upstream turbine rotor (¶33). The temperature at the inlet of a most axially upstream turbine rotor is recognized as a result effective variable which achieves a recognized result. In this case, the recognized result is maintaining the temperature at the inlet of a most axially upstream turbine rotor such that the temperature limits of the material selected for the most axially upstream turbine rotor are not exceeded. 

Regarding claim 19, Miller in view of Oates teaches the invention as claimed and discussed above for claim 1 and Miller further teaches the engines generating at least 20,000 pounds of thrust (89 kN) (Fig. 6, step 204. See also, ¶25).  It has been held that in the case where the claimed ranges, in this case the thrust between 160 kN to 550 kN, respectively, overlap disclosed by the prior art, in this case greater than 89 kN, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) and Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275), as applied to claims 1 and 12 above, further in view of Morrison (U.S. Patent No. 6,197,424).
Miller teaches the invention as discussed above for claim 1. Further, Miller teaches the turbine comprises two row of rotor blades, a first row (70A) and a second row (70B). However, Miller fails to teach about seal segments surrounding the rotor blades. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
.
Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) and Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275), as applied to claims 1 and 5 above, further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claim 6, Miller in view of Oates teaches the invention as claimed and as discussed above with respect to claim 5. Miller doesn’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. However, Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine. 
As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15%, as taught by Greitzer in order to reduce the weight of the engine as taught by Greitzer (Appendix H).
Regarding claim 7, Miller in view of Oates and Greitzer teaches the invention as claimed and as discussed above. Miller in view of Oates and Greitzer, as discussed so far, doesn’t teach details of the materials of the first turbine, such as the rotor and stator blades. Greitzer teaches weight values for engine components in the first and second turbine, such as rotor blades and stator blades in the first and second turbine for various engines (HPT, Table H.4). In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Miller in view of Greitzer have the first turbine comprises at least one ceramic matrix composite, as taught by Greitzer, in order to reduce the weight of the engine. 
Regarding claims 14 and 15, Miller in view of Oates teaches the invention as claimed and as discussed above for claim 1. Miller lacks details of the materials of the first turbine, such as the rotor and stator blades. In table H.5, Greitzer teaches each of the blades or stators of the first turbine or the second turbine can be formed from a metal or CMC components. CMC components are used to reduce the weight of the engine as compared to using metal components. 
.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) and Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275), as applied to claim 1, further in view of Sabnis (U.S. publication No. 2017/0175675).
Regarding claim 17, Miller in view of Oates teaches the invention as discussed above for claim 1. Miller in view of Oates doesn’t teach details of the fan diameter. Sabnis teaches geared engine designs that provide more thrust efficient engines by allowing the fan and turbine that drives the fan to each operate closer to their optimal rotational speeds via the use of gearbox (¶3, ¶69). Sabnis further teaches the thrust efficient engine designs have a fan diameter in the range of 50 inches (127 cm) to 160 inches (406 cm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Oates have a fan diameter in the range 127 cm to 406 cm, as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis.
It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, overlap disclosed by the prior art, in this case, a fan diameter of 127 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 18, Miller in view of Oates teaches the invention as discussed above for claim 1. Miller in view of Oates doesn’t teach details of the gear ratio in the gear box. Sabnis teaches a gear reduction ratio of greater than 1.8, and in some embodiments, greater than 4.5 (¶46). Thus, Sabnis teaches the gear reduction ratio can be between 1.8 and 4.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Miller in view of Oates have the gear reduction ratio in range between 1.8 and 4.5, as taught by Sabnis, in order to provide a more thrust efficient engine as taught by Sabnis. It has been held that in the case where the claimed ranges, in this case the gear reduction ratio is in the range of 3.3 to 4, overlap disclosed by the prior art, in this case, a gear reduction ratio between 1.8 and 4.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) and Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275), as applied to claim 1, further in view of Wemming, H. “Validation and integration of a Rubber Engine Model in an MDO Environment.”)
Regarding claim 20, Miller in view of Oates teaches the invention as discussed above for claim 1. Miller further teaches the maximum power condition is defined as maximum take-off condition (¶22). Miller in view of Oates doesn’t teach the take-off condition is at standard atmospheric conditions at sea level plus 15 degrees C. 
On pages 9-10 and in Fig. 2.3, Wemming teaches the maximum take-off thrust is calculated to account for changes in ambient conditions, which affect the maximum take-off thrust. The calculations are typically performed at standard atmospheric conditions at sea level .
Response to Arguments
The arguments in response to the rejection under 112(a) of claims 1-19 from the Non-Final Rejection of 19 January 2021 are found persuasive and the rejection is withdrawn.
The amendments to the claims overcome the antecedent basis rejections of claims 1-19 and indefinite rejections from the use of the term “optionally” of claims 6, 7, 15, 17 and 19.
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.P.O./Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741